        Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 1 of 9


                                UNITED STATES DISTRICT COURT
                                                           for the
                                                    District of Colorado

             In the Matter of the Search of                )
                                                           )     Case No. 21-sw-275-SKC
                1014 South Perry Street                    )
                   Denver, CO 80219                        )
    more fully described in Attachment A, attached         )
  hereto, and to include all out-buildings and vehicles    )
                     located thereon.
                                                           )
                                  APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following property: single family, one story residence located at
1014 South Perry Street, Denver, CO 80219.

SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

located in the     State and       District of     Colorado       , there is now concealed unknown firearms.

SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

        The basis for the search under Fed. R. Crim. P. 41(c) is:
                    evidence of a crime;
                    contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of:

                         Code Section                                      Offense Description
                         18 U.S. Code §115(a)(1)(B)                        Influencing, impeding, or retaliating against
                                                                           a Federal official by threatening

        The application is based on these facts:

        X Continued on the attached affidavit, which is incorporated by reference.
           Delayed notice of     days (give exact ending date if more than 30 days:                          ) is requested
           under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                           __                 s/Daniel L. Snyder_ _________________
                                                                              Applicant’s signature

                                                          Daniel L. Snyder, Special Agent, Federal Protective Service
                                                                                             Printed name and title
Sworn to before me and:        signed in my presence.
                               submitted, attested to, and acknowledged by reliable electronic means.

Date: 03/11/2021
                                                                                             Judge’s signature

City and state:   Denver, CO                                                Magistrate Judge S. Kato Crews
                                                                                             Printed name and title
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 2 of 9



                                    ATTACHMENT A
                               LOCATION TO BE SEARCHED:

                      A SINGLE FAMILY RESIDENCE LOCATED AT:
                       1014 South Perry Street, Denver, Colorado 80219

          The premises to be searched, 1014 South Perry Street, Denver, CO 80219, the Subject

Premises is described as a one-story single-family residence with a detached wooden shed to the

north of the house. The Subject Premises is located near the intersection of West Tennessee

Avenue and South Perry Street. The house is gray in color with a two front facing windows with

white trim and one white door with an iron clad storm door. There are no stairs or deck in front

of the house. There is a white door on the north side of the house. The property is surrounded by

an approximately five-foot-tall wooden fence. The driveway has an approximately seven-foot-

tall chain link fence installed to block vehicles from entering the property. Affixed to the fence is

a black sign with orange lettering stating “NO TRESSPASSING”. The residence faces West.

There is a blue mailbox with a green door located north of the driveway on the property line. The

mailbox sits on a white wooden post. Affixed to the post are the numbers “1014”. Also observed

at the residence are several box shaped items to the left of the front door which appeared to be

utilized as storage. A photograph depicting this residence is attached hereto and incorporated

herein.
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 3 of 9
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 4 of 9



                                       ATTACHMENT B

       DESCRIPTION OF ITEMS TO BE SEARCHED FOR AND SEIZED FROM:
                  1014 South Perry Street, Denver, Colorado 80219
               as described in Attachment A (the “Subject Premises”)
        Federal Agents and other law enforcement officers are authorized to search for and seize
the following particular items, that constitute property designed or intended for use or which is or
has been used as the means of committing or carrying out criminal offenses, namely, violations
of: 18 U.S. Code §115(a)(1)(B) Influencing, impeding, or retaliating against a Federal official by
threatening , referred to herein as the “Subject Offense”. Document evidence (as further
described herein) will be seized only if such documents facially constitute evidence of the
Subject Offense, or if they are pertinent to investigative time period of February 26, 2021 to
March 11, 2021

1. Weapons, firearms, ammunition, and related accessories.

2. Photographs showing weapons, firearms, ammunition, and related accessories and people in
   possession of weapons, firearms, ammunition, and related accessories.

3. Any safe deposit box keys, storage keys, or records pertaining to safe deposit boxes or
   storage units or areas where weapons, firearms, ammunition, and related accessories may be
   located. Agents are further authorized to open and search all luggage, safes, containers, and
   lock boxes which are present on the Subject Premises for items as outlined within this
   attachment

4. Indicia of ownership or control including rental and/or title information demonstrating rental
   and/or ownership of the premises described herein, including, by not limited to canceled
   envelopes, receipts, rental, purchase and/or lease agreements and keys.

5. Investigators are authorized to document the areas to be searched with photographs and video
   recordings.

6. Evidence of the means to communicate threats to include but not limited to handwritten
   notes, letters, telephones, computers, communication devices to include but not limited to
   mobile telephones, computers, text and SMS devices and other mobile communication
   devices to include their sim cards, memory storage and device history data.
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 5 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 In the Matter of the Search of a Premises
 Located At:                                         Case No. ____________________

    1014 South Perry Street, Denver, CO 80219        Filed Under Seal


                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel L. Snyder, being first duly sworn, hereby depose and state as follows:

                               PURPOSE OF APPLICATION:

       1.       Your Affiant and other law enforcement officers are involved in an investigation
of potential violations of federal law, including: 18 U.S. Code §115(a)(1)(B) Influencing,
impeding, or retaliating against a Federal official by threatening, referred to herein as the
“Subject Offense”.
       2.      This affidavit is submitted for the limited purpose of securing a federal warrant
authorizing the search of the following residential location:
The premises to be searched, 1014 South Perry Street, Denver, CO 80219, the Subject Premises
is described as a one-story single-family residence with a detached wooden shed to the north of
the house. The Subject Premises is located near the intersection of West Tennessee Avenue and
South Perry Street. The house is gray in color with a two front facing windows with white trim
and one white door with an iron clad storm door. There are no stairs or deck in front of the
house. There is a white door on the north side of the house. The property is surrounded by an
approximately five-foot-tall wooden fence. The driveway has an approximately seven-foot-tall
chain link fence installed to block vehicles from entering the property. Affixed to the fence is a
black sign with orange lettering stating “NO TRESSPASSING”. The residence faces West.
There is a blue mailbox with a green door located north of the driveway on the property line. The
mailbox sits on a white wooden post. Affixed to the post are the numbers “1014”. Also observed
at the residence are several box shaped items to the left of the front door which appeared to be
utilized as storage. A photograph depicting this residence is attached hereto as Attachment A and
incorporated herein.
        3.     Based on the information set forth below, your affiant has probable cause to
believe that within and/or on the premises to be searched, as described in Attachment A, there is
proof that constitutes evidence of the commission of the Subject Offense, to include: property
designed or intended for use or which is or has been used as the means of committing or carrying
out criminal offense(s). The evidence to be searched for and seized is set forth in Attachment B,
which is also attached hereto and incorporated herein by reference.


                                                 1
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 6 of 9



        4.      Furthermore, the issuance of this warrant could reasonably lead to the
identification of additional individuals who are engaged in the commission of these offenses, the
location of assets, and vehicles and instrumentalities used to commit these offenses.
                       AGENT BACKGROUND AND EXPERIENCE:


        5.     I have been employed as a Special Agent with the United States department of
Homeland Security (DHS), Federal Protective Service (FPS), since August 2020 and am
currently assigned to the FPS Region 8 office in Denver, Colorado. Prior to this employment, I
served as an FPS uniformed law enforcement officer beginning in 2014. I have training and
experience in conducting federal criminal investigations and have worked criminal matters
involving terrorism, violent criminal offenses, destruction of property, theft of property, threats
against government officials, assaults a, and other criminal offenses.

        6.      The facts in this affidavit come from my personal observations, my training and
experience, my review of documents, and information obtained from other agents and witnesses.
This affidavit is intended to show merely that there is probable cause for the requested warrant
and does not set forth all of my knowledge about this matter. However, facts not set forth herein
are not being relied upon in reaching the conclusion that probable cause exists for the issuance of
the search warrant as requested herein.

                                  PROBABLE CAUSE

        7.     The United States, including Federal Protective Service, is conducting a criminal
investigation of Harold Raymond Ortiz regarding possible violations of the Subject Offense.

        8.      On February 26, 2021, a Social Security Administration (SSA) Claims Specialist
(CS) received a call from a an individual, identified over the phone by social security number,
name, date of birth, place of birth, mother’s name, and physical address as ORTIZ. ORTIZ was
calling to inquire about his upcoming March SSA benefits check. The CS advised ORITZ that he
was no longer entitled to receive benefits and that the Social Security Administration sent him
numerous notices in the mail explaining that.

        9.     The CS stated ORTIZ began yelling and demanding to speak with a manger.
When ORTIZ continued to yell, the CS advised him that she would have to disconnect the call if
he did not calm down. The CS stated ORTIZ then yelled “You fucking bitch! You cunt! I’m
going to stand outside your building and blow all of your fucking heads off! You’re dealing with
a crazy person!”

        10.    The CS attempted to initiate the “call trace” feature on her phone, which allows
CS to record the conversation. The system malfunctioned and notified ORTIZ that the call was
attempting to be recorded. ORTIZ became more upset and the CS stated the system kept
repeating “If you’d like to hear your recording, press one”. In an attempt to stop the system from
repeating the CS tried to disable “call trace”, but subsequently disconnected the call with ORTIZ.



                                                  2
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 7 of 9



       11.     The CS advised the District Manager (DM) about the incident that occurred. The
DM stated ORTIZ called back a few moments after being disconnected with the CS and the call
was transferred to the DM.

       12.    The DM advised ORTIZ he was aware of the threats he had made to the CS he
was speaking to previously and that will not be tolerated. ORTIZ stated that he was crazy and the
CS should know how to talk with crazy people. The DM assisted ORTIZ with his claim and
provided him with information he needed to dispute the decision to end his benefits.

      13.     The DM once again advised ORTIZ that he cannot threaten Social Security
Administration employees. ORTIZ responded by telling the DM “Denver PD will not come to
my house because they know I will kill them! They know I am crazy!” the DM then ended the
call.

       14.     The DM made the decision to close the Social Security Administration Office at
1500 Champa Street, Denver, CO for the following business day, Monday, March 1, 2021. The
SSA office remained closed on Tuesday, March 2, 2021, and was reopened on Wednesday,
March 3, 2021. As a result of the office closure, six dire need appointments were cancelled on
both March 1, 2021 and March 2, 2021. Dire need appointments service the homeless, and others
in need, who cannot conduct business online or over the telephone. Additionally, sensitive
mailings and listing were put on hold which impacted service delivery.

       15.    On March 2, 2021, partial audio evidence was obtained supporting the allegation.
The audio recording malfunctioned, but audio was captured of the CS stating “ok, give me just a
moment”, and ORTIZ responding “"fuckin stupid people, man, ohh, cops can’t even come over
to my house ‘cause I’ll kill them too mother fucker".

        16.    On March 3, 2021, Magistrate Judge S. Kato Crews issued an arrest warrant for
Ortiz and signed the supporting criminal complaint for violation of 18 U.S. Code §115(a)(1)(B),
Influencing, impeding, or retaliating against a Federal official.

       17.      ORTIZ’s criminal history includes assaultive behavior. Currently, the Denver
Police Department has an outstanding arrest warrant for ORTIZ for misdeameanor child abuse.
He has a felony conviction, from March of 2011, in Denver County, Colorado for Assault 2 and
was sentenced to one year jail after probation was revoked. Therefore, Ortiz is prohibited from
possessing a firearm.

        18.    Based on the above evidence as to ORTIZ’s behavior, the decision was made to
surveil ORTIZ’s residence and arrest Ortiz once he left the residence rather than engage in a
confrontation at ORTIZ’s front door, given his threats of killing law enforcement who came to
his house.

       19.     Since March 1, 2021, FPS officers have conducted surveillance at Ortiz’s 1014
South Perry Street address. FPS officers have observed ORTIZ’s brother, David Ortiz, on the
premises opening and closing a chain-linked fence. However, Harold Ortiz has not left the
premises in a manner that has allowed FPS officer to make contact with him.
                                               3
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 8 of 9




        20.      FPS is seeking this search warrant in order to lawfully enter ORTIZ’S residence
after his arrest to determine if he is illegally in possession of firearms, or in possession of other
weapons which would allow him to make good on his threat of killing law enforcement officers
if they come to his house.

        21.    On March 5, 2021, ORTIZ contacted SSA again. On this call, which was
recorded, ORTIZ confirmed his address was 1014 South Perry Street, Denver, Colorado several
times. ORTIZ stated “I don’t take pills anymore. My psych doctors are pissed at me because I
don’t take my psych medication no more, my doctor because I don’t take all the…….I was
taking 15 different pills three times a day for 20 years and I just quit.”

        22.   On March 9, 2021, SSA Office of Inspector General (OIG) Special Agent Jeanne
Tabor advised FPS Special Agents that it was reported that ORTIZ called the SSA office on
February 23, 2021 (three days prior to the threat being made) and made a statement about being
suicidal. When Special Agent Tabor spoke with the call taker, she advised that ORTIZ also made
statements about killing law enforcement officers.

        23.    On March 10, 2021, Denver Police Department Detective Rachel EID advised she
had received a search warrant for the T-Mobile phone number ORTIZ had used to call the SSA
office on March 5, 2021 (720-380-6061). The T-Mobile results for location places the phone at
1014 South Perry Street as of March 10, 2021, at 3:23 PM.

        24.     On March 10, 2021, FPS Special Agents contacted ORTIZ’s brother (David
Ortiz) after leaving ORTIZ’S residence in a cab. They stopped the cab some distance away from
Ortiz’s residence. David Ortiz stated that he takes care of his brother sometimes and that ORTIZ
was currently in the house at 1014 South Perry Street, Denver, Colorado. While the cab was
stopped and FPS Special Agents were speaking with David Ortiz, the mother of ORTIZ (Rose
Ortiz) arrived where the cab was stopped, after being contacted by David Ortiz. Rose Ortiz stated
she does not have contact with ORTIZ anymore and that he is mentally unstable.

         25.     If the government identifies seized communications to/from an attorney, the
investigative team will discontinue review until a filter team of government attorneys and agents
is established. The filter team will have no previous or future involvement in the investigation of
this matter. The filter team will review all seized communications and segregate communications
to/from attorneys, which may or may not be subject to attorney-client privilege. At no time will
the filter team advise the investigative team of the substance of any of the communications
to/from attorneys. The filter team then will provide all communications that do not involve an
attorney to the investigative team, and the investigative team may resume its review. If the filter
team believes that any of the communications to/from attorneys are not actually privileged (e.g.,
the communication includes a third party), and if the investigation is not covert, the filter team
will first seek to obtain agreement from the appropriate defense counsel before providing these
attorney communications to the investigative team. If consulting with defense counsel is not
possible or does not produce an agreement, the filter team will obtain a court order before
providing these attorney communications to the investigative team.


                                                  4
Case 1:21-sw-00275-SKC Document 1 Filed 03/11/21 USDC Colorado Page 9 of 9



                                       CONCLUSION:

       26.      Based on the facts set forth above, I submit probable cause exists to believe
evidence of the commission of the Subject Offense and property designed or intended for use or
which is or has been used as the means of committing or carrying out those criminal offenses,
exist within the Subject Location, as further described in Attachment A. Therefore, I request
permission to search the property identified in Attachment A for the items enumerated within
Attachment B.


                                                   Respectfully submitted,

                                                   s/Daniel L. Snyder
                                                   Daniel L. Snyder
                                                   Special Agent
                                                   Federal Protective Service


SUBSCRIBED and SWORN by reliable electronic means this 11th day of March, 2021.

                                                     BY THE COURT:


                                                     ____________________________________
                                                     HON. S. KATO CREWS
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     DISTRICT OF COLORADO


Reviewed and submitted by Sonia J. Dave, Special Assistant United States Attorney.




                                               5
